20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 1 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 2 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 3 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 4 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 5 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 6 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 7 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 8 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 9 of
                                       11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 10 of
                                        11
20-30918-hcm Doc#18 Filed 10/15/20 Entered 10/15/20 12:37:06 Main Document Pg 11 of
                                        11
